      Case: 1:21-cv-00202 Document #: 1 Filed: 01/13/21 Page 1 of 8 PageID #:1




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

PNC EQUIPMENT FINANCE, LLC ,                           )
                                                       )
                       Plaintiff,                      )
v.                                                     )      Case No.
                                                       )
KOLYA CORP. and NICOLAE REBEJA,                        )
                                                       )
                       Defendants.                     )

                               VERIFIED COMPLAINT
                         FOR REPLEVIN AND MONEY DAMAGES

       NOW COMES Plaintiff PNC Equipment Finance, LLC (“PNCEF”), by and through

counsel, and for its Verified Complaint for Replevin and Money Damages against Kolya Corp.

and Nicolae Rebeja (collectively, the “Defendants”), states as follows:

                                             PARTIES

       1.       PNCEF is a Delaware limited liability company with its principal place of business

located at 655 Business Center Drive, Suite 250, Horsham, PA 19044, and is fully licensed to do

business in the State of Illinois. PNCEF’s sole member is PNC Bank National Association (“PNC

Bank”), a national banking association with its principal place of business in the State of

Pennsylvania.

       2.       Kolya Corp. is an Illinois corporation with its principal place of business located at

4463 Timber Ridge Ct., Joliet, Illinois 60431.

       3.       Nicolae Rebeja is a citizen of the State of Illinois who, upon information and belief,

resides at 340 E. North Water St., Unit 3810, Chicago, IL 60611.




                                                  1
         Case: 1:21-cv-00202 Document #: 1 Filed: 01/13/21 Page 2 of 8 PageID #:2




                                      JURISDICTION AND VENUE

         4.          The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a)(1)

insomuch as the parties are of diverse citizenship and the amount in controversy exceeds

$75,000.00, exclusive of interest and costs.

         5.          Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and (2), because

a substantial part of the events or omissions giving rise to PNCEF’s claims occurred in this judicial

district, and because the Defendants reside in this judicial district.

                                  FACTS COMMON TO ALL COUNTS

         6.          On April 1, 2019, PNCEF, as lender, and Kolya Corp., as borrower, entered into

Loan and Security Agreement No. xx2279 (the “Agreement”) wherein PNCEF financed Kolya

Corp.’s acquisition of: Five (5) 2014 Great Dane 53’ Reefer Trailers with Carrier Reefer units,

Serial        Nos.     7DK3898,       7DJ6751,      7DK3719,      7DK2348       and     7DK0032,       Vin

Nos.1GRAA0628EW702779,                       1GRAA0620EW702758,                 1GRAA0627EW702773,

1GRAA0622EW702793 and 1GRAA0627EW702837 (collectively the “Collateral”). A true and

correct copy of the Agreement is attached hereto as Exhibit 1.

         7.          Pursuant to the Agreement, Kolya Corp. agreed to make forty-eight (48)

consecutive monthly installments of $5,234.77. See Exhibit 1.

         8.          As set forth in the Agreement, Kolya Corp. granted PNCEF a first priority security

interest in the Collateral. See Exhibit 1, ¶ 6.

         9.          PNCEF perfected its security interest in the Collateral by recording its lien as first

lienholder on the respective Certificates of Title for the Collateral (the “Certificates of Title”).

True and correct copies of the Certificates of Title are attached hereto as Group Exhibit 2. PNCEF




                                                       2
       Case: 1:21-cv-00202 Document #: 1 Filed: 01/13/21 Page 3 of 8 PageID #:3




further filed its UCC-1 Financing Statement. A true and correct copy of the UCC-1 financing

statements is attached hereto as Exhibit 3.

       10.     To induce PNCEF to enter into the Agreement, Nicolae Rebeja executed a Guaranty

Agreement (the “Personal Guaranty”) wherein Nicolae Rebeja guaranteed the full and prompt

payment and performance of all of Kolya Corp.’s obligations to PNCEF. A true and correct copy

of Personal Guaranty is attached hereto as Exhibit 4.

       11.     Kolya Corp. defaulted under the Agreement by failing to make the payment due

March 1, 2020.

       12.     Nicolae Rebeja failed to make payment as required pursuant to his Personal

Guaranty.

       13.     Upon the occurrence of default, PNCEF is entitled to payment of any and all

amounts which may be then due and payable, plus all payments remaining through the end of the

Agreement’s term discounted at the rate of three percent (3%) per annum, and interest and other

additional amounts payable under the Agreement, which is $206,370.96. See Exhibit 1, ¶ 14.

       14.     PNCEF is further entitled to payment of late charges. See Exhibit 1, ¶ 3.

       15.     PNCEF is also entitled to NSF fees. See Exhibit 1, ¶ 3.

       16.     PNCEF is entitled to prejudgment interest at the rate of 18% per annum. See

Exhibit 1, ¶ 20.

       17.     PNCEF is further entitled to attorneys’ fees and costs. See Exhibit 1, ¶ 14.

       18.     Upon an event of default, PNCEF is also entitled to possession of the Collateral.

See Exhibit 1, ¶ 15.

       19.     Following the payment default, PNCEF recovered four (4) 2014 Great Dane 53’

Reefer Trailers with Carrier Reefer units. Kolya Corp. remains in possession and control of one



                                                3
       Case: 1:21-cv-00202 Document #: 1 Filed: 01/13/21 Page 4 of 8 PageID #:4




(1) 2014 Great Dane 53’ Reefer Trailer with Carrier Reefer unit, Vin No. 1GRAA0620EW702758

(the “Remaining Collateral”).

          20.   Kolya Corp. shall be credited for the net proceeds received from sale of the

Collateral.

          21.   Kolya Corp. has failed and refused to make payment due and owing under the

Agreement despite demand.

                                   COUNT I
                    BREACH OF CONTRACT AGAINST KOLYA CORP.

          22.   PNCEF repeats and realleges paragraphs 1 through 21 as though fully set forth

herein.

          23.   PNCEF has fully performed its obligations under the Agreement.

          24.   Kolya Corp. defaulted under the Agreement by failing to make all necessary

payments when due.

          25.   As a result of Kolya Corp.’s payment default, PNCEF is entitled to payment of

$206,370.96, plus late charges, NSF fee, prejudgment interest accruing at the rate of 18% per

annum from the date of default until entry of judgment, and attorneys’ fees and costs.

          WHEREFORE, PNC Equipment Finance, LLC respectfully requests that this Court enter

Judgment in its favor and against Kolya Corp. in the amount of $206,370.96, plus late charges,

NSF fees, prejudgment interest accruing at the rate of 18% per annum from the date of default

until entry of judgment, and attorneys’ fees and costs, and grant such other and further relief which

this Court deems just.




                                                 4
      Case: 1:21-cv-00202 Document #: 1 Filed: 01/13/21 Page 5 of 8 PageID #:5




                                 COUNT II
                 BREACH OF GUARANTY AGAINST NICOLAE REBEJA

          26.   PNCEF repeats and realleges paragraphs 1 through 25 as though fully set forth

herein.

          27.   Nicolae Rebeja defaulted under the Personal Guaranty by failing and refusing to

make payment when due under the Agreement and his guaranty thereof.

          28.   As a result of Nicolae Rebeja’ payment default under the Personal Guaranty,

PNCEF is entitled to payment in the amount of $206,370.96, plus late charges, NSF fees,

prejudgment interest accruing at the rate of 18% per annum from the date of default until entry of

judgment, and attorneys’ fees and costs.

          WHEREFORE, PNC Equipment Finance, LLC respectfully requests that this Court

entered Judgment in its favor and against Nicolae Rebeja in the amount of $206,370.96, plus late

charges, NSF fees, prejudgment interest accruing at the rate of 18% per annum from the date of

default until entry of judgment, and attorneys’ fees and costs, and grant such other and further

relief which this Court deems just.

                                      COUNT III
                            REPLEVIN AGAINST KOLYA CORP.

          29.   PNCEF repeats and realleges paragraphs 1 through 28 as though fully set forth

herein.

          30.   This Count is brought pursuant to 735 ILCS § 5/19-101, et seq., made applicable to

this proceeding pursuant to Federal Rule of Civil Procedure 64.

          31.   PNCEF has a first priority security interest in the Collateral.

          32.   PNCEF has recovered four (4) 2014 Great Dane 53’ Reefer Trailers with Carrier

Reefer units.



                                                  5
       Case: 1:21-cv-00202 Document #: 1 Filed: 01/13/21 Page 6 of 8 PageID #:6




       33.     Kolya Corp. remains in possession and control of the Remaining Collateral: one (1)

2014 Great Dane 53’ Reefer Trailer with Carrier Reefer unit, Vin No. 1GRAA0620EW702758.

       34.     As a result of Kolya Corp.’s default under the Agreement, PNCEF is entitled to

exercise its contractual right to take possession of the Remaining Collateral. See Exhibit 1, ¶15.

       35.     PNCEF has been unable to secure the Remaining Collateral by peaceful means.

       36.     Kolya Corp. is wrongfully and unlawfully detaining the Remaining Collateral from

PNCEF.

       37.     The Remaining Collateral has not been taken for any tax, assessment, or fine levied

by virtue of any law of this State, against the property of such plaintiff, or against him or her

individually, nor seized under any lawful process against the goods and chattels of such plaintiff

subject to such lawful process, nor held by virtue of an order of replevin against such a plaintiff.

       38.     PNCEF has made demand upon Kolya Corp. for the return of the Remaining

Collateral, but Kolya Corp. has failed and refused to return same.

       39.     PNCEF will suffer irreparable damages if the Remaining Collateral is not returned

to PNCEF.

       40.     PNCEF estimates the value of the Remaining Collateral at $25,500.00, depending

on market and condition.

       41.     Upon information and belief, the Remaining Collateral is located at 4463 Timber

Ridge Ct., Joliet, Illinois 60431.

       WHEREFORE, PNC Equipment Finance, LLC respectfully requests that this Court

entered an Order directing the U.S. Marshal, or any other designated officer, to use all necessary

force to repossess the Remaining Collateral, or any portion thereof from Kolya Corp. at 4463

Timber Ridge Ct., Joliet, Illinois 60431, or wherever it may be found, and enter a judgment against



                                                  6
       Case: 1:21-cv-00202 Document #: 1 Filed: 01/13/21 Page 7 of 8 PageID #:7




Kolya Corp. for the value of any portion of the Collateral not so returned, plus attorneys’ fees and

costs, as well as all other and further relief which this Court deems just.

                                      COUNT IV
                             DETINUE AGAINST KOLYA CORP.

          42.   PNCEF repeats and realleges paragraphs 1 through 41 as though fully set forth

herein.

          43.   The Remaining Collateral is in Kolya Corp.’s possession and control.

          44.   PNCEF is entitled to possession of the Remaining Collateral due to the payment

default under the Agreement. See Exhibit 1, ¶ 15.

          45.   Kolya Corp. is wrongfully retaining possession of the Remaining Collateral,

because Kolya Corp. defaulted under the terms of the Agreement by failing to make timely

payments when due, and Kolya Corp. has failed to surrender the Remaining Collateral despite

demand.

          WHEREFORE, PNC Equipment Finance, LLC respectfully requests that this Court

entered an Order compelling Kolya Corp. to surrender the Remaining Collateral to PNC

Equipment Finance, LLC at a place and time directed by PNC Equipment Finance, LLC within

fourteen (14) days of this Court’s entry of judgment.

                                               PNC EQUIPMENT FINANCE, LLC,

                                       By:     /s/ C. Randall Woolley_______________
                                               C. Randall Woolley
                                               Askounis & Darcy, PC
                                               444 N. Michigan Ave, Suite 3270
                                               Chicago, IL 60611
                                               Tel: (312) 784-2400
                                               Fax; (312) 784-2410
                                               rwoolley@askounisdarcy.com




                                                  7
Case: 1:21-cv-00202 Document #: 1 Filed: 01/13/21 Page 8 of 8 PageID #:8
